                     .IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



    HARVEY B. BIDDY, JR.,                  )
                                           )
                       Plaintiff,          )
          v.                               )
                                           )
    ANDREW SAUL,                           )           1:17CV1039
                                           )
    Commissioner of Social Security1,
                                           )
                                           )
                       Defendant.
                                           )


                                    MEMORANDUM ORDER

         The Recommendation of the United States Magistrate Judge was filed with

the Court in accordance with 28 U.S.C. § 636(b) and was served on the parties in

this action on October 19, 2018. (Mem. Op. & Recommendation of the U.S.

Magistrate Judge (“Recommendation”) [Doc. #16]; Notice of Mailing

Recommendation [Doc. #17]). Plaintiff Harvey B. Biddy, Jr. (“Biddy”) objected to

the Recommendation within the time limits prescribed by 28 U.S.C. § 636, (Obj. to

the Recommended Ruling (“Biddy’s Objs.”) [Doc. #18]), to which then-Acting

Commissioner Nancy A. Berryhill (“Commissioner”) filed a response, [Doc. #19].

For the reasons explained below, the Recommendation is ADOPTED.




1
 At the time of filing, Nancy A. Berryhill was the Acting Commissioner of Social
Security, however in accordance with Federal Rule of Civil Procedure 25(d),
Andrew Saul, who is presently Commissioner of Social Security, has been
substituted. See Fed. R. Civ. P. 25(d).
                                           I.

      Biddy raises two objections to the Recommendation: first, that “[t]he

Magistrate Judge had no basis to conclude that medical evidence from 2004 is

relevant to the issue of Plaintiff’s disability at his amended alleged onset date of

January 10, 2015,” and second, that “[t]he Magistrate failed to apply Fourth

Circuit and Middle District case law establishing that an administrative law judge

commits a reversible error by failing to explain the weight given to obviously

probative evidence.” (Biddy’s Objs. at 1,3.) As explained below, neither of these

objections have merit.

                                          A.

      Biddy’s first objection hinges on the ALJ’s consideration of an “on-the-job

back injury that [Biddy] suffered in 2004 and a subsequent August 2004 MRI of

the thoracic spine.” (Id. at 1 (citing Administrative Record (“A.R.”) 295).) Biddy

contends that the ALJ’s consideration of this injury and assignment of weight to

the various treating physicians’ opinions was impermissible, because “[a]s a matter

of simple logic, the medical evidence from 2004 is too far removed in time to be of

any use in in [sic] evaluating the severity of Plaintiff’s back condition in January

2015 or in November 2016, when his disability hearing was held.” (Id. at 3.)

Biddy therefore argues that the Magistrate Judge’s conclusion that the 2004

medical evidence is relevant to Biddy’s disability claim is incorrect, because




                                           2
the Magistrate Judge “cites no legal authority to support this finding and makes no

attempt to explain how that evidence could be relevant . . . [and instead] just

declares it to be so.”2 (Id. at 2.)

       In contrast to Biddy’s argument, the Magistrate Judge does in fact cite legal

authority specifically regarding how much weight should be given to evidence that

predates the disability onset date. (Recommendation at 6-7.) The Magistrate

Judge noted that:

       [a]lthough not settled by the Fourth Circuit, some courts have found
       that an ALJ’s failure to mention medical evidence that predated the
       alleged onset date was an error, particularly where that evidence
       involved the same impairments claimant asserted as a disability. See
       Pilcher v. Colvin, No. 5:14-CV-191-RJC, 2016 WL 1048071, at *4
       (W.D.N.C. Mar. 16, 2016) (unpublished); Marsh v. Colvin, 792 F.3d
       11790 (9th Cir. 2015); Kish v. Astrue, No. 10-CV-225-WDS, 2012
       WL 996964, at *10 (S.D. Ill. Mar. 23, 2012) (unpublished).
       However, other courts have found evidence that predates the alleged
       onset date is of limited relevance, and need not even be considered.
       See Graley v. Colvin, No. 3:14-CV-25277, 2015 WL 5773162, at *6
       (S.D.W. Va. Sept. 29, 2015) (citing Gullace v. Astrue, 1:11CV0755
       TSE/JFA, 2012 WL 691554, at *15 & n.18 (E.D. Va. Feb. 13, 2012)
       (unpublished), report and recommendation adopted, 2012 WL 688488
       (Mar. 2, 2012) (unpublished).

(Id. at 7.) The Magistrate Judge then concluded that “the ALJ’s consideration of

Plaintiff’s back treatment was relevant and necessary to examine the longitudinal

picture of Plaintiff’s functional limitations.” (Id. at 8.)




2
  Despite Biddy’s statements regarding the Magistrate Judge’s perceived failure to
cite case law, Biddy cites no case law to support his argument that the medical
evidence from 2004 is too far removed to be considered. (See Biddy’s Objs. at 3.)
                                             3
      The Magistrate Judge was correct: the ALJ did not base her determination

of Biddy’s disability in 2015 on evidence from 2004, but instead only used the

2004 medical evidence as context for Biddy’s later medical problems. (See A.R. at

22-23.) Therefore, the 2004 evidence is relevant as the ALJ found it to be and

was properly considered, and consequently, Biddy’s objection is overruled.

                                          B.

      Biddy’s second objection argues that the ALJ failed to consider medical

evidence from a February 2011 MRI of the lumbar spine, even though the Fourth

Circuit and the Middle District have held that “obviously probative exhibits” must

be considered, and “[t]he February 2011 lumbar is obviously probative to Plaintiff’s

disability claim because it establishes a change in the condition of his spine.”

(Biddy’s Objs. at 4-5.) Biddy is correct that the ALJ did not explicitly mention the

February 2011 MRI, but is incorrect in arguing that the February 2011 MRI is so

“obviously probative” it must be discussed. (See Biddy’s Objs. at 5.)

      In this case, the February 2011 MRI is not obviously probative in

determining the physical impairment or disability at the time of the decision. As

the Magistrate Judge notes,

      even if Plaintiff had possible neural encroachment in February of
      2011, an examination in July 2016 revealed that Plaintiff had a
      normal range of motion, was able to flex his back to 90˚, and was
      able to walk on his tiptoes and on his heels. Additionally, in December
      of 2015, shortly after having heart surgery, Plaintiff was able to walk
      a half mile with little to no discomfort.




                                          4
(Recommendation at 8-9 (citing A.R. 23, 875, 863).) Additionally, the February

2011 MRI does not provide any information regarding Biddy’s limitations or

difficulties, and any difficulties that may have existed are not reflected in the

medical evidence from 2016. Therefore, the February 2011 is not obviously

probative, and therefore Biddy’s objection is overruled.

                                           II.

      For the reasons stated herein, IT IS HEREBY ORDERED that the

Recommendation of the United States Magistrate Judge [Doc. #16] is ADOPTED.

IT IS FURTHER ORDERED that Plaintiff Harvey B. Biddy, Jr.’s Motion for Judgment

Reversing the Decision of the Commissioner of Social Security [Doc. #11] is

DENIED and Commissioner’s Motion for Judgment on the Pleadings [Doc. #14] is

GRANTED and this matter is DISMISSED WITH PREJUDICE.

      This the 14th day of August, 2019.


                                              /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                           5
